 576DECISIONSOF NATIONALLABOR RELATIONS BOARDAnnette Severino,Lawrence J. Severino,and JoanParisi d/b/a Sprain Brook Manor and Local 144,Hotel,Hospital,Nursing Home,&Allied ServiceEmployees Union,Service Employees InternationalUnion,AFL-CIO. Case 2-CA-12493October 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn May 17, 1972, Trial Examiner Arthur Leffissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.'ORDER8(a)(1) and(3) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. The Respondent filed ananswer denying the commission of the alleged unfair laborpractices and also denying that it is engaged in commercewithin the meaning of the Act.' A hearing was held on April12 and 13, 1971, at New York, New York. At the close ofthe hearing the parties argued the issues orally on the rec-ord. On May 5, 1972, the Respondent filed a brief.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe Respondent, a copartnership composed of An-nette Severino,Lawrence J. Severino,and Joan Parisi, doingbusiness under the trade name and style of Sprain BrookManor,is engaged in operating a nursing home at Scarsdale,New York, at which it employs approximately 150 employ-ees.During 1971, a representative period,the Respondentin the operation of that nursing home had gross revenues inexcess of$500,000.Manlio S. Severino, the Respondent'sbusinessmanager, testified at the hearing that theRespondent's purchases of goods during 1971 from firmslocated outside the State of New York were of a valueamounting to at least $3,000.2 Contrary to the Respondent'scontention,I find on the foregoing facts that the Respon-dent is engaged in commerce within the meaning of Section2(6) and (7) of the Act andthat its operations are such asto meet the Board's discretionary standards for the assertionof jurisdiction over proprietory nursing homes.3Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatAnnette Severino, Lawrence J. Severino, and JoanParisi, d/b/a Sprain Brook Manor, Scarsdale, NewYork, its agents,successors,and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.1We deny the Respondent's request for oral argument,inasmuch as theinstant record,in our opinion, sufficiently reflects the facts and issues in thisproceeding.We correct an inadvertent typographical error in the Trial Examiner'sDecision by substituting"1971" as the dates on which the hearing was held.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Trial Examiner: Upon a charge filed onNovember 5, 1971, by the Union above named, the GeneralCounsel of the National Labor Relations Board, by theRegional Director of Region 2, issued a complaint datedDecember 10, 1971, against the copartnership named abovedoing business as Sprain Brook Manor,and herein calledthe Respondent,alleging that the Respondent had engagedin unfair labor practices within the meaning of SectionIITHE LABORORGANIZATION INVOLVEDThe Unionnamed in the caption is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThisproceeding is concerned solelywith the1 In addition,the Respondent's answer,as a separate defense, allegedaffirmatively that the Board has no jurisdictionin this matter,asserting asgrounds for that defense (1) that the Unionhad no right to file its chargeherein as it was not the representative of any of the Respondent's employees,and (2)that thecharge didnot contain thelurat or declaration required bySection 102 11 of the Board's Rules and Regulations. That defense is rejectedas withoutmerit.Nothing in the Act or in theBoard's Rules and Regulationsrequires a union to bean employeerepresentative in order to file a validunfair labor practice charge. And, as is obviousfrom its face, the charge doescontainthe declaration by the personsigning it that is required by Section102.11 of the Board'sRules. The Respondent's brief asserts a number ofadditional procedural objections relating to the sufficiency of the charge andcomplaint thatwere not mentioned in its answer These have all been consid-ered and are found to be without merit.2 In a"commerce questionaire,"dated August23, 1971,which the Respon-dent had earlier submitted to the Board's Regional Office for use in a repre-sentationproceeding in Case No. 2-RC-15708,Severino had fixed theamountof the Respondent's annual purchases of goods and supplies fromout-of-state sources as"about $10,000." In therepresentation proceeding, theRespondent entered intoa consent election agreement in which it stipulated,inter alia,that it is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.3UniversityNursing Home, Inc.,168 NLRB 263;N.LRB. v. InglewoodPark Cemetery Association,355 F.2d 448 (C.A. 9).199 NLRB No. 112 SPRAIN BROOK MANORRespondent's discharge of its employee Jessie Smith, alleg-ed in the complaint to have been violative of Section8(a)(1)and (3) of the Act. Smith, a licensed practical nurse, washired by the Respondent on July 8, 1971, and remainedcontinuously in the Respondent's employ until October 7,1971, when she was terminated under circumstances to bedescribed below .4 At the time of her termination, the Unionwas engaged in a campaign to organizethe Respondent'sservice andmaintenanceemployees. The Union had earlierfiled a representation petition seeking certification for a unitof such employees; the Respondent had agreed to a consentelection; and an election, which the Union ultimately lost,had been scheduled for October 15, 1971. It does not ap-pear, however, that Smith was especially active in theUnion's organizational campaign or, for that matter, thatshe was even a member of the Union.The events immediately leading to Smith's dischargewere as follows: On October 7, 1971, the Union distributedto employees arriving for work at the Respondent's nursinghome a leaflet bearing the heading, "MRS. CLARK GETA CLEAR PICTURE! WE KNOW THE TRUTH." TheMrs. Clark referred to was Mary M. Clark who occupied theposition of Director of Nurses at the home. The leafletadverted to a "rumor" that the Respondent would lay off40 workers if the Union won the election; charged Mrs.Clark with "trying to brainwash the workers with threatsand intimidation," and asserted that there had never beenany job security at the nursing home and that none couldbe expected unless and until the employees were repre-sentedby the Union. Addressing itself specifically to Mrs.Clark, theleaflet stated:You showed your true colors you can't be trusted. Weknow the truth. Stop with the lies and threats. We knowthat Sprain Brook Manor's management is terribly dis-turbed because we the workers are building a union.and further,Is it not true that when the workers have a union, thatDirector of Nursing and flunkie supervisors are usuallythe ones laid off, so that the very high wages they arebeing paid will go to the workers where it rightfullybelongs?Smith received a copy of the leaflet when she arrivedfor work at 7 a.m. on October 7.Smith's station of work at that time was on the secondfloor of the nursing home. At the beginning of the workday,the nurses aides received their patient care assignments forthe day from sheets posted on a bulletin board located inthe immediate vicinity of Smith's work station. It was cus-tomary for them to congregate at that point and to engagein conversation while receiving their work assignments. Asmight be expected, their principal topic of discussion at thestart of their workday on October 7 concerned the leafletthey had all just received. Smith joined in their conversa-tion. This discussion, so far as appears, was a spontaneous4 TheRespondent in its brief asserts for the first time that Smith was asupervisor.No such contention was made by the Respondent at the hearing;to the contrary,its answer admitted the allegations of par.6 and 7 of thecomplaint wherein she is alleged to have been an"employee."There isnothing in the hearing record to indicate that Smith possessed or exercisedany of the attributes of supervisory authority delineated in Section2(11) ofthe Act.It is found that Smith was an employee within the meaning of theAct.577one. It lasted for about 5 minutes.At about 7:50 a.m., Smith answered a telephone call atthe station where she worked. The call was from Miss Co-zart,5 a physiotherapist aide, who called to report that shewould be out sick that day. While on the telephone, Cozart,an active union protaganist known to be such by the Re-spondent, asked Smith whether there had been any newdevelopments at theHome relatingto the Union. Smithinformed Cozart of the union leaflet that had been distrib-uted that morning. She read to Cozart certain portions of it,specifically those portions that have been quoted above.Smith, as appears from her credited testimony, did not addany comments of her own.Unknown to Smith and Cozart at the time, their con-versation was overheard by Mary Clark, the Respondent'sdirector of nurses, who had lifted the telephone receiver onan extension line while they were talking and had silentlylistened in to what was being said. Clark, a witness for theRespondent, does not dispute that fact. Her version of whatSmith said to Cozart, however, varies in certain details fromSmith's account. Thus, while agreeing that Smith's remarkstracked in their content the language in the leaflet, Clarksought to leave the impression that Smith'sreferences toClark were presented as expressions of her own views ratherthan as statements read from the union leaflet. Further,according to Clark's version, disputed by Smith, Smith toldCozart that she had read the Union'sleaflet to the nursesaides.To the extent that Clark's account deviates fromSmith's, I credit Smith who, unlike Clark, impressed me asa forthrightwitness.6When Smith clocked out at the end of her workday onOctober 7, she was instructed to go to Clark's office. There,Clark informed her that she was being discharged for "in-subordination." As appears from Smith's creditedtestimo-ny, no other reason was given her.7 When Smith asked Clarkto specify in what respect Clark claimed she had been insub-ordinate, Clark said that Smith had called a meeting ofnurses aides at which she had referred to Clark as a "flunky"supervisor and had told the aides that the highsalaries beingpaid to "flunky supervisors" properly belonged to the aides.Smith had not in fact called any meeting of the aides.8 Shetold Clark that there was no truth to that charge. At thattime, Smith did not connect Clark's statement with the tele-phone conversation she had had with Clark thatmorning.Shortly thereafter, however, Mrs. Weiss, the administratorof the nursing home, came into the office and told Smiththat Clark had overheard her telephone conversation withCozart. Smith then explained that the statements Clark hadoverheard were not her own but had been read from a unionleaflet. She offered to show the leaflet to Clark. But Clarkrefused to look at it, and Smith's discharge remained firm.5Cozart'sname is incorrectly spelled in the transcript as Kozak. TheGeneral Counsel'smotion tocorrectthe transcript in that respect is granted.6 Clark's overall testimony in certain respects was patently implausible, inat least one material matter self-contradictory,and in another,as will laterappear, in conflict with that of Severmo.Clark testified that she additionally told Smith that there had been com-plaints about Smith's work performanceClark's testimony in that respectwhen given impressed me, however,as lacking in conviction.In a preheatingaffidavit, Clark hadstated that she had no clear recollection of mentioningto Smith previouscomplaintsabout her work at thetime she terminated her.8The Respondent adduced no evidence to dispute Smith's credited testi-mony tothis effect. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDManlio Severino,the Respondent's business managerwho is in overall charge of the Respondent's operations,testified that it was he who directed Smith's discharge? Hisaccount of the circumstances leading to the discharge deci-sion was as follows: Prior to October 7, 1971, Clark hadnever spoken to him about Smith's work record, the ques-tion of Smith's termination had never come up, and Clarkhad never recommended Smith's discharge. On October 7,Clark came to him and told him that she had overheard atelephone conversation that morning between Smith andCozart in which Smith had told Cozart that she had calledthe nursestogether and read a pamphlet to them ridiculingClark. After discussing that incident for some time, Severi-no inquired about Smith's work record, an inquiry he hadnever made before and, as he admitted, would not havemade at that time either had not Clark told him about thetelephone conversation. Clark then told him that Smith'simmediate supervisor, Miss Myteck, had reported to her inthe past that Smith had refused to follow orders and that she(Clark) had found it necessary on several occasions to speakto Smith about this. Following that report, testified Severinofurther, he directed Clark to discharge Smith "both on thebasis of her poor work record and on the basis of the conver-sation she [Clark] had overheard." Summing up his testimo-ny, Severino stated that Smith "was not discharged becauseof her union activity" but "because I didn't feel that wecould maintain discipline with this kind of ridiculing of asupervisor. And also because of her work record."To support its claim that Smith had a poor work record,the Respondent presented testimony by Clark concerningthe following four incidents: (1) On one occasion, Smithhad asked a nurses aide to answer a patient's call that Smithcould have answered herself, leading Clark to remind Smiththat it was her responsibility as much as that of the aides toanswer such calls.That incident had occurred on July 21,about 2 weeks after Smith was first hired. There is no indica-tion that it was thereafter repeated. (2) Back in August 1971,Smith had given a patient a soap suds enema although shehad been instructed to give the patient a Fleet enema. Smithwas unable to recall that incident. (3) There was one occa-sion when a geriatric patient had complained to Clark thatSmith had not taken her to the bathroom when requested,causing her to soil her clothes. Smith recalled that incident,but testified credibly that Clark was made aware that thepatient's complaintwas anunfounded one as the patienthad already soiled her clothes before Smith was able torespond to her call. That incident had occurred about amonth and a half before Smith's discharge. (4) One daySmith,according to Clark, had countermanded hersupervisor's orders by suggesting to certain nurses aides thatthey should get their lunch at a time different from the lunchtimethat had been scheduled for them. Clark's hearsay anduncorroborated testimony concerning this incident was dis-puted by Smith who testified that the aides themselves haddecided to take an early lunch that day. Smith testified thatthis incident occurred about the middle of September. Clark9 Sevenno's testimony in this respect is credited though it is inconsistentwith Clark's testimony that she did not consult Severino before effecting thein her testimony initially fixed the date as September 6, amonth before Smith's discharge, but later in her direct ex-amination, prodded by a leading question, altered her testi-mony to say that it occurred on the day prior to thedischarge. I accept Smith's testimony in that regard.The question in this case, of course, is not why theRespondentmighthave discharged Smith, but why itdidOn all the evidence, I do not believe thatSmith's past workrecord was in truth a substantial motivating reason for theRespondent's action. Had it been, I think it would havebeen so stated to Smith when she was notified of her termi-nation; yet, as found above, no mention of itwas made toher at that time. Further, Severino's admissionwhile testify-ing that his inquiry of Clark concerning Smith's work recordwould not have been made at all were it not for Clark'scomplaint about the overheard telephone conversation canleave little doubt that the four incidents referred to abovewere dredged out to provide a make-weight for a dischargedecision actually prompted by Clark's complaint about thetelephone conversation. Any remaining doubt that it wasthe telephone conversation rather than Smith's work recordthat actually motivated the discharge decision is finally dis-pelled by the following colloquy during closingargument:Examiner Leff: But for the telephone conversationwould [Smith] have been discharged.Mr. Severino: I would not have ordered her dis-charge.Examiner Leff: Yes.Mr. Severino: And the reason for the dischargewas she ridiculed a superior, and in my opinion that isa sufficient reason for discharge whether there is aunion involved or not.The question to be decided reduces itself, then, towhether the Respondent violated Section 8(a)(1) and (3) bydischarging Smith because of her telephone conversationwith Cozart on October 7. I hold that it did. As found above,Smith's conduct which the Respondent found offensiveconsisted of no more than Smith's reading to Cozart ex-cerpts from a union leaflet that had been circulated in pro-motion of the Union's organizational campaign. Thedistribution of the leaflet quite clearly constituteda legit-imate union activity. Smith's oral transmission to Cozart ofthe contents of the leaflet was no less so.10 The record doesnot support a finding that Smith acted with malice or other-wise exceeded the bounds of propriety in reporting to Co-zart the contents of the leaflet. Smith's conduct clearly fellwithin the statutory protection accorded employees by Sec-tion 7 of the Act. Her conduct did not lose that protectioneven if the Respondent in good faith considered it insubor-dinate or offensive. Union activity that is otherwise protect-ed will not excuse a discharge simply because it takes a formthat meets with the displeasure of an employer. Nor does itmatter in this case that the Respondent may not have beenmotivated by a conscious purpose to defeat unionorganiza-tion in effecting Smith's discharge. The law has long beensettled that once it is established that an employee's statuto-rily protected rights have been trenched upon by a dis-charge, it is immaterial to a finding that the law has beendischarge. Clark's testimony to thateffect isat odds with a statement in her10The same would have been true if, contrary to the finding made aboveprehearing affidavit that the decision to discharge Smith was reached at abut as Severino says he was led to believe, Smith had read the leaflet to themeetingshe had earlier that day with Severmo and Mrs. Weiss.nurses aides. SPRAIN BROOK MANOR579violated that the discharge was not motivated by unionhostility orill intentions.)Accordingly, I find that, by discharging Smith for en-gaging inconduct protected by Section 7 of the Act, theRespondent violated Section 8(a)(1). And since her dis-charge was for a reason related to union activity that wouldhave a natural tendency to discourage membership in theUnion, I further find that it was also violative of Section8(a)(3) of the Act.IV THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that the Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action in order to effectuate thepolicies of the Act.It has been found that the Respondent, on October 7,1971, discharged Jessie Smith in violation of Section8(a)(1)and (3). The usual remedy for such a violation is to requirethe reinstatement of the unlawfully discharged employeewith backpay from the date of discharge to the date ofreinstatement. As appears from the record in this case, how-ever, the Respondent on the first day of the hearing (April12, 1972) unconditionally offered Smith immediate and fullreinstatement to her former position, without prejudice toher seniority or other rights and privileges, and Smith de-clined that offer, stating that she did not desire rein-statement because the job she then held paid more. Becauseof these circumstances,I shall not recommend Smith's rein-statement and shall limit the backpay period from the dateof the Respondent's unlawful discrimination against her tothe date she was offered, and declined, reinstatement. Ac-cordingly, I shall recommend that the Respondent makeSmith whole for any loss of earnings she may have sufferedby reason of the discrimination against her by payment toher of a sum of money equal to that which she normallywould have earned from October 7, 1971, to April 12, 1972,less net earnings, if any, during such period, to be computedon a quarterly basis, with interest at 6 percent per annum,as prescribed inF.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.By discharging Jessie Smith because she engaged ina union activity within the protection of Section 7 of theAct, the Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 12The Respondent, a copartnership composed of An-netteSeverino, Lawrence Severino, and Joan Parisi, doingbusinessunder thetrade nameand style of Sprain BrookManor,its agents,successors,and assigns, shall:1.Cease anddesist from: ,(a)Discharging or otherwise discriminating againstany employee for aiding, supporting,or assisting the organi-zational effortsof Local144,Hotel,Hospital,NursingHome,&Allied Service Employees Union,Service Employ-ees International Union,AFL-CIO,or any other labor or-ganization,or for engaging in any other union or concertedactivities protected under the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7of the Act.2. Take thefollowing affirmative action,found neces-sary to effectuatethe policiesof the Act:(a)Make Jessie Smith whole for any loss of pay shemay have suffered as a result of the discrimination againsther for the period stated and in the manner set forth in "TheRemedy"section herein.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords,socialsecurity paymentrecords,timecards,person-nel records and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its nursing home at Scarsdale,New York,copies of the attached notice marked"Appendix."13Copiesof said notice, on forms providedby theRegional Directorfor Region 2, after being duly signedby theRespondent'srepresentative,shall beposted byit immediately upon re-ceipt thereof,and be maintainedby it for 60consecutivedays thereafter,inconspicuous places,including all placeswhere notices to employees are customarily posted.Reason-able steps shall be takenby theRespondent to insure thatsaid notices are not altered, defaced,or covered by anyother material.(d) Notify theRegional Director for Region 2, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complyherewith. 1411See,e.g.,N.L R.B v Le TourneauCompany,324 U.S. 793, 797;N.LR Bv.Great Dane Trailers,388 U S 26, 34.12 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."14 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 2, in wasting,within 20 days from the dateof thisOrder,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trialat which all sides had the chance to give 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDevidence, it has been decided that we violated the NationalAll of you are free to become, remain, or refrain fromLabor Relations Act by discharging Jessie Smith on Octo-becoming or remaining members of Local 144, Hotel, Hos-ber 7, 1971, because she engaged in union activity protectedpital,Nursing Home & Allied Service Employees Union,by the Act, and we have been ordered to post this Notice.Service Employees International Union, AFL-CIO, or anyThe National Labor Relations Act gives you, as em-other labor organization.ployees, certain rights, including the right to self-organiza-tion; to form, join, or help unions; and to bargaincollectively through a representative of your own choosing.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes with anyof your rights listed above.WE WILL NOT fire or take any reprisal action againstany of you because you aid, support, or assist the or-ganizational efforts of Local 144, Hotel, Hospital,Nursing Home & Allied Service Employees Union,Service Employees International Union, AFL-CIO, orany other union.WE WILL make up, with 6 percent interest, all paywhich Jessie Smith lost by reason of our having dis-charged her, covering the time from the date of herdischarge until April 12, 1972, when we offered her,and she refused, reinstatement to her job with us.DatedBySPRAIN BROOK MANOR(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 36th Floor Federal Building, 26Federal Plaza, New York, New York 10007, Telephone212-264-0300.